Citation Nr: 0719918	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to April 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal.  

The issue of entitlement to service connection for a 
psychiatric disorder will be addressed in the REMAND portion 
of this decision.  


FINDING OF FACT

The veteran's degenerative joint disease of lumbar spine with 
sciatica is causally or etiologically related to the injury 
he sustained during service.


CONCLUSION OF LAW

Degenerative joint disease of lumbar spine with sciatica was 
incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). However, this decision grants 
service connection for degenerative joint disease of the 
lumbar spine with sciatica and represents a complete grant of 
the benefit sought on appeal.  Therefore, no discussion of 
VA's duties to notify and assist is required.

The veteran contends that he has a current back disorder that 
is related to an injury he sustained during service.  Service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In his statements and testimony, the veteran reports that he 
has had chronic back problems since sustaining a low back 
injury while on active duty in December 1960.  He points out 
that the service medical records confirm that he was seen on 
multiple occasions to treat his low back problems and reports 
that he sustained no post-service low back injuries.  The 
veteran and his representative also highlight that the 
examiner who performed the September 2003 VA spine 
examination diagnosed the veteran as having degenerative 
joint disease of lumbar spine with sciatica and opined that 
the condition was related to the in-service, and that there 
is no contrary medical opinion evidence.  As such, he 
maintains that service connection is warranted.

In adjudicating this claim, the Board must assess the 
veteran's competence to report sustaining a back injury in 
service as well as of suffering from back problems since that 
time, and his credibility.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  Recently, in Barr v. Nicholson, No. 
04-0534 (U.S. Vet. App. Jun. 15, 2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The service medical records reflect that on December 15, 
1960, the veteran was seen for complaints of low back strain 
that he reported began after an incident when he jumped off a 
two and one-half ton truck on December 13, 1960.  The 
diagnosis was acute low back strain.  When seen in February 
1961, the veteran reiterated a history of low back problems 
since the December 1960 injury.  Following an examination, a 
physician noted that the veteran had had chronic low back 
symptoms since a December 1960 fall from a truck and that the 
condition was manifested by persistent pain with radiation 
into the right lower extremity.  Another February 1961 
examiner indicated that the veteran had low back pain with 
standing and lying down; he stated that examination disclosed 
pain at the area of L3-L5 with forced flexion.  The diagnosis 
was chronic low back strain.  March 1961 entries show that he 
was seen on several occasions for continued complaints of low 
back symptoms.  Further, an examiner indicated that the 
veteran had participated in physical therapy to treat the 
condition.

In September 2003, the veteran was afforded a VA spine 
examination.  After conducting a physical examination, and 
based on the results of diagnostic studies, the examiner 
diagnosed the veteran as having degenerative joint disease of 
lumbar spine with sciatica and opined that the disability was 
related to the veteran's in-service low back injury, unless 
there was an intervening event.  

The Board finds the veteran a credible historian, and his 
statements and testimony are consistent with the other 
evidence of record.   Resolving all reasonable doubt in his 
favor, the Board concludes that the evidence supports his 
account of having chronic low back problems since the 
December 1960 in-service low back injury.  Further, the 
opinion of the September 2003 VA examiner represents the only 
competent medical evidence addressing whether he has a low 
back disability that is related to service, and the opinion 
supports his claim.  As such, the Board concludes that 
service connection is warranted for degenerative joint 
disease of lumbar spine with sciatica.  


ORDER

Service connection for degenerative joint disease of lumbar 
spine with sciatica is granted.


REMAND

At the August 2006 Board hearing, the veteran and his spouse 
asserted that the veteran's psychiatric disability had its 
onset in service.  They alternatively maintained that the 
condition was secondary to his low back disability.  

With respect to the veteran's claim of direct service 
connection for psychiatric disability, the Board observes 
that the service medical records show that he was seen for 
psychiatric complaints during service.  In addition, although 
a March 1961 in-service psychiatric evaluation reflects that 
he was diagnosed as having chronic, severe, inadequate 
personality, a treatment record dated eight days later that 
month shows that a service examiner diagnosed him as having 
chronic anxiety reaction.  

At the hearing, the veteran reported having had psychiatric 
problems since service, indicated that he was receiving 
private care for these problems, and was testified that he 
was prescribed Xanax to treat the condition.  Private medical 
records show that the veteran was seen for psychiatric 
symptoms and confirm that the veteran was prescribed Xanax to 
treat his "nerves."

As to the second aspect of the veteran's claim, in this 
decision, the Board grants service connection for 
degenerative joint disease of lumbar spine with sciatica.  
Thus, there is now a new basis of service connection and the 
Board finds that the RO should initially consider this aspect 
of his claim.

In October 2003, the veteran was afforded a VA psychiatric 
examination.  The report of that examination shows that the 
veteran was found to have no current psychiatric disability.  
In light of the foregoing, and especially given the testimony 
offered at the August 2006 Board hearing, the Board finds 
that this matter must be remanded for another VA psychiatric 
examination.  38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
medical records dated following service, 
and offer comments and an opinion, as to 
whether any currently diagnosed 
psychiatric disorder is related to the 
psychiatric symptomatology shown in 
service medical records or related to his 
service connected low back disability.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The RO/AMC should consider the 
veteran's claim for service connection 
for a psychiatric disorder on a direct 
basis, as well as secondary to his 
service-connected degenerative joint 
disease of lumbar spine with sciatica.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


